The opinion of the court was delivered by
DeBlanc, J.
This appeal was, by an order of the lower court, made returnable on the 17th of November. That order was not complied with — and, on»that day, we granted appellants — to file the transcript — an additional delay, which expired on the 27th of said month, a day of Thanksgiving.
The transcript was filed on the 28th, one day after the expiration of *29the extended delay, and — on that account — appellees have moved to dismiss this appeal. To defeat their motion, appellants rely on our decision in “ Louise L. Sarrat vs. Widow George L’Hote,” not yet reported,, and contend that — as this court was not in session on the 27th of November, they had until the whole of the next day to file the record.
Our decision does not sustain that position. We held that “when an extension is granted to a day not in term-time, the transcript may be filed on the first day of the next ensuing term — and, as here, the term of this court commences on the first Monday in November, and lasts until the end of May, and as it was during term-time that the delay was-extended and expired, the appellants could have preserved their right by simply applying for a further extension. This they did not do, and as that omission can be imputed but to them, the motion to dismiss must prevail.
It is, therefore, ordered that this appeal be dismissed at appellants” costs.